Citation Nr: 1431075	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for exogenous obesity.

2. Entitlement to service connection for residuals of a head trauma, including a concussion and dizziness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a July 1980 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied, in pertinent part, service connection for dizziness and concussion.  The Veteran appealed this decision to the Board, but the claim was never certified to the Board.  Therefore, the claim has remained pending since 1980. 

The Board has remanded these claims twice previously, the most recent of which occurred in July 2012.  Regarding his claim for service connection for obesity, the Board sought the January 1978 ship logs from the USS Milwaukee, the Veteran's Social Security Administration (SSA) records, and a VA examination and opinion.  The ship logs in question were added to the claims file and the RO generated a formal finding on the unavailability of the SSA records in July 2013.  The Veteran was afforded an adequate VA examination regarding his obesity in September 2012.  Thus, at the very least, substantial compliance with these remand directives was accomplished and the Board is proceeding with its adjudication of the obesity claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for the residuals of a head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not shown that he has a disability manifested by his chronic obesity that was the result of an in-service disease or injury.  


CONCLUSION OF LAW

The criteria for service connection for obesity have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran's claims were remanded for the first time in February 2011 in order to provide the Veteran with proper notice.  This occurred via a March 2011 letter.  Since that time, he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's obesity.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




Service Connection

The Veteran contends that his obesity is directly attributable to his active duty service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

There is no question that the Veteran was obese when he filed his claim in March 1980 and has had the condition in the many years since that time.  However, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2012).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Thus, the Veteran's claim turns on whether he has a disability manifested by obesity that was caused by, or otherwise related to, his active duty service.  

He underwent a VA examination in March 2011.  There, weight gain of 100 pounds in the previous six months was noted.  He was diagnosed with a hypothyroid and the examiner opined that his obesity was not related to any service-related disease. 

He underwent another VA examination in September 2012 that specifically considered endocrine diseases.  There, the examiner denied that the Veteran suffered from any specific endocrine diseases, but did note his other diagnosis such as diabetes, hypothyroidism and morbid obesity.  The examiner noted that the Veteran attributed his obesity to eating a lot of rice while in service.  The examiner further noted the Veteran 2008 bariatric surgery.  In conclusion, the examiner stated that the Veteran struggled with obesity with much of his life, while finding recent success following his bariatric surgery which reduced his weight by approximately 200 pounds.  The examiner opined that the obesity was less likely than not caused by the hypothyroidism, which had begun just two years prior to the examination, or from his alleged in-service head injury, which could not cause obesity in-and-of-itself.  The examiner continued that it was more likely than not that the obesity was a result of many factors, including culture, environment, education, and genetics, rather than an event that took place in service.  She concluded by stating, "...there is no evidence for [an] endocrinological or other disease causing the weight gain during or after service."  

The Veteran, as a layperson, is not competent to provide evidence regarding any underlying disability that manifests in his obesity.  See Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, with no underlying disability that has been shown to result from his active duty service, the preponderance of the evidence is against the Veteran's claim for service connection for obesity.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for exogenous obesity is denied. 


REMAND

Unfortunately, with regard to the Veteran's claim concerning a concussion and dizziness, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran filed his original claims for service connection for a concussion, headaches (claimed as head pains), and dizziness in March 1980.  He was granted service connection for headaches in December 2011; however the other head-related claims remained on appeal.  

The Veteran underwent a VA neurology examination in April 2011.  The claims file was reviewed by the examiner.  There, the Veteran reported a symptom of dizziness, describing it as a "whirling sensation with a sensation of euphoria like I [do not] know where [I am] at."  He reported feeling these symptoms when changing head position and further indicated that had started only three years prior.  The examiner concluded that the Veteran more likely than not suffered from benign paroxysmal positional vertigo, which was separate and distinct from "his other claims of SC problems and only started several years ago."  He further stated that this condition was unrelated to diabetes, obesity, or prior instances of head trauma either in-or-out of service.  

At the Veteran's January 2012 VA examination concerning a traumatic brain injury (TBI), the examiner concluded that the Veteran's complaints of dizziness was most likely peripheral vestibulopathy, such as benign positional vertigo.  The Board found the examination to be inadequate for a number of reasons, including the fact that the examiner erroneously stated that the Veteran did not complain of dizziness while in-service, and remanded the claim for a new examination.  

This new examination occurred in September 2012.  There, the examiner denied that the Veteran has ever had a TBI or any residuals of one.  The examiner included a detailed history of the Veteran's in-service medical history, including July 1979 treatment for dizziness that was experienced while being treated with Inderal for hypertension.  The examiner further indicated that the Veteran did not complain about feeling dizzy at the examination.  The examiner denied that the Veteran had any pre-existing neurological problems and stated that the pre-existing injury to the Veteran's extraocular muscle was not aggravated by service.  He further stated: "[The Veteran's] dizziness during the service... was associated with a hypertensive episode and not with a head injury."  

As the examiner did not provide any comment on the peripheral vestibulopathy that was diagnosed at the January 2012 examination, the September 2012 examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the fact that the Veteran did not complain of dizziness at the examination does not preclude him from establishing service connection for a disorder.  Finally, the September 2012 examiner raised the possibility that the Veteran's dizziness is the result of his hypertension, a condition that is service-connected.  Thus, a new examination is needed to address the theory of entitlement based on secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a new neurological examination for his complaints of dizziness.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner must first indicate whether the Veteran's complaints of dizziness are attributable to an actual diagnosis, such as peripheral vestibulopathy or benign positional vertigo.  If a diagnosis is not made, a detailed explanation must be provided as to why this was the case.

If a condition is diagnosed, the examiner should state whether it is at least likely as not (50 percent or greater probability) that any diagnosed condition had its clinical onset, or is otherwise related to, the Veteran's active service.  Consideration must be given to the Veteran's reported head injury while serving on the deck of the USS Milwaukee.  

Alternatively, the examiner should state whether it is at least likely as not (50 percent or greater probability) that any diagnosed condition was caused or aggravated by his service-connected hypertension.  

Consideration must be given to all prior VA examinations, the Veteran's lay statements of experiencing dizziness since service, his documented in-service treatment for dizziness, and all other medical evidence of record.  

The examiner must discuss the underlying reasoning supporting his or her opinion and, if necessary, cite to specific evidence in the file supporting conclusions.

2. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.














The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


